Case 2:19-cv-07363-JFW-E Document 90 Filed 01/28/21 Page 1 of 2 Page ID #:1072



 1
 2
 3
 4                                                     JS-6

 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
     D.C., a minor, by and             )   Case No. CV 19-7363-JFW(Ex)
11   through his parent, Olivia        )
     Chambers,                         )   JUDGMENT
12                                     )
                      Plaintiff,       )
13                                     )
          v.                           )
14                                     )
     Canyon View School, et al.,       )
15                                     )
                   Defendant.
16   ___________________________
17        The Court having granted Defendant West Covina Unified

18   School District’s Motion for Summary Judgment and/or Motion for

19   Partial Summary Judgment based on its determination that there

20   was no genuine issue as to any material fact and that Defendant

21   West Covina Unified School District was entitled to judgment as

22   a matter of law on all causes of action alleged against it;
          The Court having dismissed pursuant to a stipulation by the
23
     parties the third, fourth, fifth, sixth, and ninth causes of
24
     action as to Defendants McKinley Children’s Center, Inc. and
25
     Canyon View School;
26
27
28
Case 2:19-cv-07363-JFW-E Document 90 Filed 01/28/21 Page 2 of 2 Page ID #:1073



 1        The Court having granted Defendants McKinley Children’s
 2   Center, Inc. and Canyon View School’s Motion for Partial Summary
 3   Judgment based on its determination that there was no genuine

 4   issue as to any material fact and that Defendants McKinley

 5   Children’s Center, Inc. and Canyon View School were entitled to

 6   judgment as a matter of law on Plaintiff’s first, second, and

 7   eighth causes of action; and

 8        The Court having declined to exercise supplemental
     jurisdiction over Plaintiff’s seventh cause of action as to
 9
     Defendants McKinley Children’s Center, Inc. and Canyon View
10
     School,
11
          IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND DECREED,
12
     that judgment is entered in this action as follows:
13
          1.   Plaintiff D.C., a minor, by and through his parent,
14
     Olivia Chambers shall recover nothing from Defendants West
15
     Covina Unified School District, McKinley Children’s Center,
16
     Inc., and Canyon View School;
17
          2.   Defendants West Covina Unified School District,
18
     McKinley Children’s Center, Inc., and Canyon View School shall
19
     have judgment in their favor; and
20
          3.   As the prevailing parties, Defendants West Covina
21   Unified School District, McKinley Children’s Center, Inc., and
22   Canyon View School may seek recovery of allowable costs from
23   Plaintiff D.C. in conformity with the applicable law and as to
24   be determined by this Court.
25
26   Dated: January 28, 2021
                                 JOHN F. WALTER
27                                    UNITED STATES DISTRICT JUDGE
28

                                           2
